Defendants — Indigent — Attorney's Fees An attorney appointed to represent an indigent defendant before the examining magistrate may be paid not to exceed $100.00 for all proceedings up to the time when said defendant is discharged or bound over for trial. The same attorney may later be paid not to exceed $250.00 for defending the same indigent defendant in the trial court. Whenever the language in our Opinion No. 69-318 conflicts with the views herein expressed the same is overruled. The Attorney General has had under consideration your request for his opinion upon the following question: "If an attorney is paid $ 100.00 to represent an indigent in a preliminary, may he later be paid $250.00 to defend the same indigent in a District Court trial?" You refer to our Opinion No. 69-318 wherein we held: "A court appointed attorney for an indigent defendant shall not be paid a sum to exceed $250.00 in any one case." In that opinion we had under consideration the trial court defense of an indigent defendant as set out in 22 Ohio St. 1271 [22-1271] (1969). We were not concerned there with the representation of an indigent defendant on appeal from a trial court conviction as anticipated by 22 Ohio St. 1074 [22-1074] (1969) or the representation of an indigent defendant before the examining magistrate in 22 Ohio St. 464 [22-464] (1969), the pertinent part of which provides: "If the defendant appears for arraignment, without counsel, he must be informed by the court that it is his right to have counsel before being arraigned, and must be asked if he desires the aid of counsel. If he desires and is financially unable to employ counsel, the court must assign counsel to defend him. The attorney so appointed shall represent said person in the examining magistrate court until he is discharged or bound over by said court and shall receive such compensation as is ordered by the court, not to exceed One Hundred Dollars ($ 100.00) as approved by a Judge of the District Court. . . ." (Emphasis added) It is therefore the opinion of the Attorney General your question be answered in the affirmative. An attorney appointed to represent an indigent defendant before the examining magistrate may be ordered paid not to exceed $ 100.00 for all proceedings up to the time when said defendant is discharged or bound over for trial under 22 Ohio St. 464 [22-464] (1969). When an attorney or attorneys are appointed to represent an indigent defendant at the trial of any criminal case the judge of any court of record may order such attorney or attorneys paid reasonable compensation for such services as they may render to final judgment or other final disposition in the trial court not to exceed $250.00 in any one case, as provided in 22 Ohio St. 1271 [22-1271] (1969).  And, though we are not concerned here with 22 Ohio St. 1074 [22-1074] (1969), it provides for "adequate compensation" as fixed by the judge of the court in which an indigent defendant was convicted, for counsel for appeal.  (W. J. Monroe) ** SEE: OPINION NO. 89-079 (1990) **